ule Number/Section)

 

THIS DOCUMENT 18 NOT JN PROPER FORM ACEGRDING
TO FEDERAL AND/OR LOCAL RULES AND PRACTICES

AND IS SUBJECT TO REJECTION BY THE COURT.

REFERENCE LEV 5 ‘ Lp

a, Ye 3 [AFie ~___ LODGED
oie Sack eee Pen Filed 09/25/19 | a REORWED ~_ COPY

 

Dy Box 6000 SEP 25 2019
ERK U S DISTRICT COURT
f LORENCE A. Le ae We ~ per PZ -ePurY

 

Te She Lastea Je Listtitt Louk?
Li The bist} OF ARIZONA

victog A. Porson! | Case Mo:Cv-120b91-PUX-DKD_

Motion! “To ASKS, Alok 12
MV Lulvliéshigate SO Dp hs
| tale cast LNit E by NP EDexthy

| C2 zal MP SALULE

iC \ C3 pin | OF ALZ UA

 

 

0 Doedhy Lae iS Killisg {20 mad of LES gal bash Lief

aul Cubsiibg Hekuroukat Isyey. She pres Deéxl Lebeypiby/
Deyn Heol pnaf C3USily Dents hulel Pek Lab Suhkiss,
vies te US Mtlotuey thosttutes. Sune. of $PESL
ADo6/ Cokizod HEY Wf [ealtebon of Aerziph2 Ciple oyees
| NO Hig well happtdl Jas We Wh! Copbbaldé to Die
isl Last byt enldlek Dokthy La we Aa have

 
Case 2:12-cv-00601-ROS Document 3371 Filed 09/25/19 Page 2 of 4

 

 

Pep MME Li kp

 

Deaths

 

 

washilg foul, Willevahby, Vocds, Mason, Stustkd. Ale

 

 

SOME whe Lita DYE fp Lg Wl Cc Lined Lontpfassseed of
C

 

 

Eeoblems, Lae Kheluscd fo SE Lut, Di bisa Staklisb

 

tol! hin Shé vill viele 4 Disciplalieky Kepel Lili

 

 

it he _wbsist. Waesé Cave. ketusea to listed te Mab lorke
i 7

 

 

Anil Stall bial to be. teethidd. Bétadke of Lawl: abd.

 

 

 

 

- Debye CE

 

&)

 

YorP i, Chki A nelsexd ARE some prope ule. REfes cat.

 

 

Ween” Wl Jitthe EilbopE gold Btlebtda pssclidl

 

ORIEL.

 

 

i

 

 

kedysie B Dp Ditegalos.

 

 

76 Avoid, Ly Z.

 

 

 

 

 

Specialist Sheppard had hint filtick, Daves
Case 2:12-cv-00601-ROS Document 3371 Filed 09/25/19 Page 3 of 4

Had testicwlee issues, Scat Mas Senttith iSQES

Wajt ras Stonteth ISSUES, Ao We hitses fo bye

Del tir LAS EXO NE. DELI

  

ket vse Pal LIL
My pf MEL Shows Z LtlAVE Ce Vege MELE Detiege

co

ELEY WilLans, toll) Miibbsed, SHHbles, Sijz Vial,

A DUES wll? Lita Zgulé Pfs LES OCA/ Mpa

Lopic Heit) Lywaboalia, Stythly. SAE siplalot quite af

ek Mécbicahia

  

ID th LOM | ALE
Smith haes seaveee Lute al issues, Lienily Lee

 

Yomoth 18uEs pak 2 3 yttes, Tkejpafy bis Lal b. Lah

bled Puke. Tawe 13 tet Gti PROQLL CME

 

 

pad think Condibiads Ae pA Ups:
1]
Case 2:12-cv-00601-ROS Document 3371 Filed 09/25/19 Page 4 of 4

   

|| ALUN ALE Zille
W) Th Sék, WiWERS, Pishie bil Pet ondeal TLeyhais

| be MUSE LGW LEA Yel, i. tL teh

 

- 7 4 ASK dpis love? to ek Me Li J. fe MEY Le
| Z Fal iStigale Ou Détlhs Add Jalhiacs.. WE Sete
Vg Mizend iS Doinky Motinly, CEM IM Lol zeul
we tok to MIKE AV RALLE ; HiKiily filets!
fous AM lof: Ktditeady LS LGWE LS Kr “lip
a
Z L bet lett Wer filelfy of lek Thad He
Porson ‘SS LA fl COLL
Exit Mis Zid Lay OF Sipterabie LLG

deg I Mabiéfeggh
